1                                IN THE UNITED STATES DISTRICT COURT
2                                     EASTERN DISTRICT OF CALIFORNIA
3

4    UNITED STATES OF AMERICA,                           CASE NO. 1:19-MJ-00174 SKO
5                                  Plaintiff,            ORDER SETTING HEARING AND STAYING
                                                         RELEASE ORDER
6                           v.
7    OSHAE ADOMEE BOYD,
8                                 Defendant.
9

10          The United States having applied to this Court for revocation and appeal of the Magistrate’s
11   release Order, and asking for a hearing on the matter as well as a stay of the Magistrate’s Order until the
12   conclusion of the hearing and this Court’s Order, and good cause appearing thereof,
13          IT IS ORDERED, that a hearing on the matter is set for Monday, September 23, 2019 at 1:30
14   p.m. before the undersigned. It is further Ordered that U.S. Magistrate Judge Erica P. Grosjean’s Order
15   releasing the defendant entered on September 17, 2019 is stayed pending the outcome of the hearing and
16   this Court’s subsequent Order.
17
     IT IS SO ORDERED.
18

19      Dated:     September 19, 2019                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

      [PROPOSED] ORDER SETTING HEARING AND                1
      STAYING RELEASE ORDER
30
